                                                                                          FILED
                                                                                 2019 Oct-10 PM 04:35
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         EASTERN DIVISION

 JOEY WESLEY WHEATT,                        )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )   Case No.: 1:18-cv-1938-MHH-JEO
                                            )
 JIMMY KILGORE, et al.,                     )
                                            )
       Defendants.                          )

                           MEMORANDUM OPINION

      On July 26, 2019, the magistrate judge filed a report in which he

recommended that the Court grant the defendants’ motions for summary judgment.

(Doc. 36). The magistrate judge advised the parties of their right to file specific

written objections within 14 days. (Doc. 36, pp. 18-19). The Court has not received

objections to the report, and the time to file objections has expired.

      A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749 (11th

Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).
      Having carefully reviewed and considered the materials in the court file,

including the report and recommendation and Mr. Wheatt’s complaint with the

incorporated grievances, and having taken account of the absence of a response to

the defendants’ motions and the absence of objections to the magistrate judge’s

report, the Court accepts the magistrate judge’s recommendation.          The Court

observes that there are situations in which the decision to provide only conservative

treatment for an extended period, in the face of physical evidence of injury, may

create a question of fact regarding a claim of deliberate indifference. See Davidson

v. Corizon, Inc., 2015 WL 4173107 (N.D. Ala. July 10, 2015) (denying motion for

summary judgment on deliberate indifference claim where defendants treated

repeated ear infections with only antibiotics and, for years, delayed diagnostic

testing to determine the underlying cause of the infections). Here, the medical

defendants treated an ankle that remained swollen for at least one year with

ibuprofen or acetaminophen. An x-ray was ordered after Mr. Wheatt filed this

lawsuit. Still, the record does not support a claim of deliberate indifference against

the medical defendants because the evidence indicates that after the medical

defendants ordered diagnostic tests, Mr. Wheatt refused to cooperate in his treatment

because he wanted a particular type of treatment. As the magistrate judge explained,

a deliberate indifference claim cannot rest on evidence that a medical provider



                                          2
refused to provide the plaintiff’s preferred method of treatment. (Doc. 36, pp. 16-

17).

       Accordingly, the Court finds that there are no genuine issues of material fact,

and the defendants are entitled to judgment as a matter of law. The Court grants the

defendants’ motions for summary judgment (Docs. 21, 26).

       The Court will enter a final judgment.

       DONE this 10th day of October, 2019.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE




                                          3
